UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1952


ALEXEI BYKHOVSKI,

                Plaintiff - Appellant,

          v.

NEUROCOG TRIALS,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-cv-00378-BO)


Submitted:   March 31, 2016                 Decided:   April 5, 2016


Before WILKINSON and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alexei Bykhovski, Appellant Pro Se.  Jeffrey William Sheehan,
BRADLEY ARANT BOULT CUMMINGS LLP, Nashville, Tennessee; Scott
Burnett Smith, BRADLEY ARANT BOULT CUMMINGS LLP, Huntsville,
Alabama, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alexei     Bykhovski        appeals       the     district        court’s      order

granting Defendant’s motion for summary judgment on Bykhovski’s

complaint      alleging    that    Defendant          discriminated       against     him

based on his sex and age when making certain hiring decisions.

We   have   reviewed      the    record     and   find      no    reversible        error.

Accordingly,      we    deny     Bykhovski’s      motions        to    supplement     the

record and affirm the district court’s judgment.                          Bykhovski v.

NeuroCog Trials, No. 5:14-cv-00378-BO (E.D.N.C. July 22, 2015).

We   dispense    with     oral    argument      because     the       facts   and   legal

contentions     are    adequately     presented        in   the       materials     before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                            2